39 N.Y.2d 759 (1976)
Allstate Insurance Company, Respondent,
v.
Frank Dailey, Respondent, and Travelers Indemnity Company, Appellant.
Court of Appeals of the State of New York.
Argued March 23, 1976.
Decided April 27, 1976.
Richard Bakalor, Samuel F. Simone and Robert E. Quirk for appellant.
Joseph Maria and Rocco Conte for Allstate Insurance Company, respondent.
Anthony J. Loscalzo for Frank Dailey, respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice JAMES D. HOPKINS at the Appellate Division (47 AD2d 375), noting, however, that Roehrich v Holt Motor Co. (201 Minn 586) cited therein (47 AD2d 375, 377) has been overruled by Fischer v Market Ford Sales (225 NW2d 370 [Minn]).